PER CURIAM.
The circuit court decree appealed from enjoined a lessee of one portion of a one story business building from erecting and maintaining a sign adjacent to and attached to a portion of the building leased by another tenant, and which was located above the business sign of the latter.
The chancellor was called upon to determine the meaning of the lease, relating to the placing of signs, on consideration of its language in the light of the facts and circumstances, and it has not been demonstrated on this appeal that the construction he-placed thereon was in error. See Helie v. Wickersham, 103 Fla. 254, 137 So. 226; Williams v. Ray, 107 Fla. 327, 329, 144 So. 679; Thomson v. Goldstein, 117 Fla. 272, 157 So. 569; Clark v. Clark, Fla.1955, 79 So.2d 426.
Affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.